Root, J.
On August 29, 1900, one G. A. Grimes, the then owner of certain personal property situate in Whitman county, Washington, executed and delivered to appellant, Russell & Company, a corporation, a chattel mortgage thereon, which chattel mortgage was filed in the office of the auditor of Whitman county, Washington, the county in which the property then was situate, on September 12, 1900. Some time after the filing of the chattel mortgage, the .mortgaged property was removed by Grimes to Spokane county, and was, on June 9, 1902, purchased by respondents, who had no notice of appellant’s mortgage except such notice as was given by the filing in Whitman county. Appellant’s mortgage was not *144filed in Spokane county until after the purchase by respondents. On May 16, 1904, appellant placed a- certified copy of its chattel mortgage in the hands of the sheriff of Spokane county and delivered to such officer notice of mortgage sale, and the sheriff was advertising the property to be sold under said mortgage when this action was begun by respondents to enjoin the sale. Upon a trial, judgment was entered in favor of respondents, adjudging that they were the owners of the property, freed from any lien under appellant’s mortgage.
The only question which arises on this appeal is, was the filing of appellant’s mortgage in Whitman county sufficient notice to charge respondents with constructive notice when purchasing the property after its removal to Spokane county P Bal. Code, § 4559 (P. C. § 6532), enacted in 1879, reads as follows:
“A mortgage of personal property must be recorded in the office of the county auditor of the county in which the mortgaged property is situated, in a book kept exclusively for that purpose. When personal property mortgaged is thereafter removed from the county in which it is situated, it is, except as between the parties to the mortgage, exempted from the operation thereof unless either:
“(1) The mortgagee within thirty days after such removal causes the mortgage to be recorded in the county to which the property has been removed; or - . .
“(3) The mortgagee within thirty days after such removal takes possession of the property; . . . ”
Appellant contends that this section of the statute is repealed by the act of March 13, 1899 (Laws 1899, p. 157, ch. 98). The act just mentioned contains no repealing clause, and contains no provision for recording a chattel mortgage other than in the county where the property exists at the time of the execution of the mortgage. There is no direction as to what shall be done in case the property mortgaged is removed from the county where the mortgage was made and filed. The only reference to property existing *145in more than one county is found in § 7, which reads as follows:
“That in case the property mortgaged exists in two or more counties, a copy of such mortgage may be filed in each of such counties with like force and effect as the original mortgage.”
This section evidently refers only to the property which exists in two or more counties at the time of the execution of the mortgage. Section 8 of said act, among other things, said:
“Every mortgage filed and indexed in pursuance of this act shall be held and considered to be full and sufficient notice to all the world, of the existence and conditions thereof ... ”
It is appellant’s contention that, under this section, the filing and indexing of a mortgage in Whitman county, where the property existed at the time the mortgage was executed, constituted constructive notice to the respondents, and to all other persons, of the existence and the conditions of said mortgage. Whether or not this is true must depend upon the question as to whether or not said § 4559 is repealed by the act of 1899. The latter act not purporting to cover the entire subject-matter of the former statute, and having no repealing clause, and repeals by implication not being favored, it follows that the provision in § 4559 for the recording of the mortgage in the county to which the property has been removed is still in force, unless there be something in the act of 1899 repugnant thereto. We can find in the latter act no such inconsistent provision. Therefore, the appellant not having within thirty days after the removal of the property from Whitman to Spokane county caused the mortgage to be recorded in the latter county, and not having within said period taken possession of the same, its lien thereupon, as against these respondents who purchased *146the property in good faith and without knowledge of the mortgage, became ineffectual.
The judgment of the trial court is affirmed.
Mount, C. J., Hadley, Fullerton, Rudkin, and Dunbar, JJ., concur.
Crow, J., having been of counsel, took no part.